DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0018] recites “The adhesive may comprises a pressure sensitive adhesive”.  The Examiner suggests amending this to recite “The adhesive may comprise [[comprises]] a pressure sensitive adhesive” to resolve the grammatical error.
The specification is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “51” has been used to designate both “right section” (see [00138]) and “edge liner pieces” (see [00138], [00140-00141], and [00144-00145]).  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 3 recites “a direction generally away”. The Examiner believes this should be amended to recite “[[a]] the direction generally away” as Claim 9, lines 14-15 previously recites “in a direction generally away”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the central extent" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the central extent” will be interpreted as “a central extent”.
Claim 1, line 6 also recites “the central extent” which lacks antecedent basis. However, in view of the Examiner’s aforementioned interpretation of “the central extent” in lines 4-5 the second recitation of “the central extent” in line 6 would have antecedent basis.
Claim 1 recites the limitation "the ends of the pull strip" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the ends of the pull strip” will be interpreted as “ends of the pull strip”. The Examiner suggests removing the word of “the” because the use of the word “the” implies that “ends of the pull strip” have been previously recited which is not the case.
Claim 22, line 2 recites “the ends of the pull strip” also lacks antecedent basis. However, the Examiner’s aforementioned interpretation of the limitation “the ends of the pull strip” of claim 1, lines 8-9 would provide antecedent basis for the second recitation of “the ends of the pull strip” of claim 22, line 2.
Claim 3 recites the limitation "the left-most half" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the left-most half” will be interpreted as “a left-most half”.
Claim 3 recites the limitation "the right-most half" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the right-most half” will be interpreted as “a right-most half”.
Claim 4 recites the limitation "the left-most part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the left-most part” will be interpreted as “a left-most part”.
Claim 4 recites the limitation "the right-most part" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the right-most part” will be interpreted as “a right-most part”.
Claim 7 recites the limitation "the perimeter" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the perimeter” will be interpreted as “a perimeter”. 
Claim 8 recites the limitation "the peripheral edge of the polymer sheet" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the peripheral edge of the polymer sheet” will be interpreted as “a peripheral edge of the polymer sheet”. 
Claim 8 recites the limitation "the peripheral edge of the middle portion of the polymer sheet" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the peripheral edge of the middle portion of the polymer sheet” will be interpreted as “a peripheral edge of the middle portion of the polymer sheet”.
Claim 9 recites the limitation "the intravenous injection port" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the intravenous injection port” will be interpreted as “the intravenous adaptor”.
Claim 10 recites the limitation "the left-most part" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the left-most part” will be interpreted as “a left-most part”.
Claim 10 recites the limitation "the right-most part" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the right-most part” will be interpreted as “a right-most part”.
Claim 13 recites the limitation "the central extent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the central extent” will be interpreted as “a central extent”.
Claim 16 recites the limitation "the machine direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the machine direction” will be interpreted as “a machine direction”.
Claim 16, lines 3-4 also recites “the machine direction” which lacks antecedent basis. However, in view of the Examiner’s aforementioned interpretation of “the machine direction” in line 2 the second recitation of “the machine direction” in lines 3-4 would have antecedent basis.
Claim 16, lines 2 and 3-4 recite “machine direction”. The Examiner believes that this claim limitation makes the claim indefinite as one of ordinary skill in the art would not understand what the “machine direction” is. The Applicant’s instant specification does not provide any further definition or explanation about what the machine direction is. For the 
Claim 16 recites the limitation "the transverse direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the transverse direction” will be interpreted as “a transverse direction”.
Claim 16, line 4 also recites “the transverse direction” which lacks antecedent basis. However, in view of the Examiner’s aforementioned interpretation of “the transverse direction” in lines 2-3 the second recitation of “the transverse direction” in line 4 would have antecedent basis.
Claims 2, 5-6, 11-12, 14-15, and 17-23 are rejected under 35 U.S.C. § 112(b) as being dependent upon claims that are rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 15, 18-19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kerr et al. (US 2014/0039401; hereinafter referred to as Kerr).
With regards to claim 1, Kerr discloses (see Figs. 1-29 ) a guard (10) for an intravenous adaptor (64), the guard comprising: 
(12, 28, 38) formed of a polymer film (see [0026] “polymeric material”), the polymer sheet having left (see Examiner annotated Fig. 19; hereinafter referred to as Fig. A), right (see Fig. A below) and middle portions (see Fig. A below);

    PNG
    media_image1.png
    601
    896
    media_image1.png
    Greyscale

tear lines (see at 40 in Fig. 1 and [0093] “perforations”) within the polymer sheet  (12, 28, 38), located on either side of the central extent of the middle portion (see at 38 in Fig. 1); 
a pull strip (42) extending lengthwise, generally parallel to the central extent and positioned between the tear lines (see Fig. 1, which shows the pull strip 42 generally parallel to the central extent 38 and positioned between the tear lines 40); and 
an adhesive (see [0088] “The mating or top surface 32 preferably includes an adhesive layer such that when folded over, will achieve an adhered engagement with the top surface 14 of the first half portion 12”) applied to a periphery (the adhesive is applied to the periphery of the polymer sheet as the term “periphery” is defined as “the external boundary or surface of a body” according to Merriam Webster’s Dictionary. The claim does not recite that the adhesive is applied to the entirety of the polymer sheet but rather “applied to a periphery of the polymer sheet”. Therefore, so long as the adhesive is applied to a portion of the periphery or external boundary of the polymer sheet, as shown in Fig. 19 of Kerr, the limitation would be met.) of the polymer sheet and over the ends of the pull strip, the tear lines penetrating through the adhesive (see [0067] “FIG. 19 depicts an overhead view of the device of FIG. 18, with film or paper removed and showing adhesive on the second half portion and frangible portion and surrounding the second pad member”) ; 
the left and right portions (see Fig. A above) arranged to be folded onto each other to form a folded polymer sheet with the adhesive adhering the left and right portions to define a pocket to retain the intravenous adaptor (see Figs. 26-27 and see [0074-0075]); and 
the pull strip being positioned to allow the pocket to be opened by tearing the folded polymer sheet and the adhesive along the tear lines by urging the pull strip in a direction generally away from the pocket (see Figs. 28-29 and see [0076-0077], [0093], and [0118-0119]).
With regards to claim 2, Kerr discloses the claimed invention of claim 1, and Kerr further discloses (Figs. 1-29) that the guard (10) further comprising: 
a release liner (see [0066] “having paper or film covering adhesive on the second half portion” and [0068]) covering the adhesive to prevent the adhesive from adhering the left and right portions (see Fig. A above) of the polymer sheet (12, 28, 38) while the release liner is in place (see Figs. 24-25 and [0066], [0068] and [0072-0073])
With regards to claim 6, Kerr discloses the claimed invention of claim 1, and Kerr further disclose (Figs. 1-29) that the pull strip (42) comprises a tab (see at 42 in Fig. 1) (see [0093] “a tab 42 of the tear-a-way or frangible portion 38”).
With regards to claim 7, Kerr discloses the claimed invention of claim 6, and Kerr further discloses (Figs. 1-29) that the tab (see at 42 in Fig. 1) extends beyond the perimeter of the polymer sheet (12, 28, 38) (see Fig. 1 which shows the tab extending beyond the perimeter of the polymer sheet and [0093] “a tab 42…extends past the edge of the central portion 30 of the body of the device 10”).
With regards to claim 15, Kerr discloses the claimed invention of claim 1, and Kerr further discloses (Figs. 1-29) that the tear lines (see at 40 in Fig. 1) comprise perforations (see [0093] “defined by perforations”) or microperforations.
With regards to claim 18, Kerr discloses the claimed invention of claim 1, and Kerr further discloses (Figs. 1-29) that the adhesive comprises a substrate (see [0080] “the half portions 12, 28 may be formed from conventional adhesive medical securement material, such as polymeric or plastic material such as TAGADERM or any other suitable material”) coated with an adhesive coating (see [0088] “The second half portion 28 is formed of a mating or top surface 32…The mating or top surface 32 preferably includes an adhesive layer”).
With regards to claim 19, Kerr discloses the claimed invention of claim 18, and Kerr further discloses that the substrate (see [0080] “the half portions 12, 28 may be formed from conventional adhesive medical securement material, such as polymeric or plastic material such as TAGADERM or any other suitable material”) comprises a polyester film (see [0080] “such as a polymeric or plastic material such as TAGADERM” wherein the Examiner concludes that other polymeric or plastic material could be polyester film).
With regards to claim 22, Kerr discloses the claimed invention of claim 1, and Kerr further discloses (Figs. 1-29) that the adhesive (see [0088] “The mating or top surface 32 preferably includes an adhesive layer such that when folded over, will achieve an adhered engagement with the top surface 14 of the first half portion 12”) comprises a first adhesive zone (see Examiner annotated Fig. 19 below, hereinafter referred to as Fig. B) over the ends of pull strip (42) and a portion of the periphery of the polymer sheet adjacent to the tear lines (see at 40 in Fig. 1), and a second adhesive zone (see Fig. B below) over the remainder of the periphery of the polymer sheet (12, 28, 38) not included in the first adhesive zone, the adhesive in the first adhesive zone having a lower adhesive strength than the adhesive in the second zone (The surface area located within the second adhesive zone is larger than the surface area within the first adhesive zone. Therefore, since the surface area is less in the first adhesive zone than the second adhesive zone the adhesive strength in the first adhesive zone is lower than the adhesive in the second adhesive zone. ).

    PNG
    media_image2.png
    645
    714
    media_image2.png
    Greyscale

Claims 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Davis et al. (US 7,524,307; hereinafter referred to as Davis).
With regards to claim 9, Davis discloses (Figs. 1-4 and 9-13) a guard (60 shown in Fig. 9; note that reference numeral 60 is not found within the specification. However, the Examiner has concluded that 60 is analogous to reference numeral 40 for the adhesive tape) for an intravenous adaptor (10), the guard comprising: 
a polymer sheet (Col. 3, line 61 – Col. 4, line 15 “The material of the tape and the type of adhesive are not critical. Conventional plastics and fabrics are suitable” and see Col. 4, lines 39-65 “strip”) formed of a polymer film (the Examiner concludes that in view of Col. 3, line 61 – Col. 4, line 15 the strip of tape/polymer sheet may be formed of a polymer film), the polymer sheet having left (see Examiner annotated Fig. 6 below, hereinafter referred to as Fig. C), right (see Fig. C below) and middle portions (see Fig. C below);

    PNG
    media_image3.png
    444
    744
    media_image3.png
    Greyscale

an adhesive (66) applied to a periphery of the polymer sheet (see Fig. 11); and 
a release liner (61, 62, 63) covering the adhesive to prevent the adhesive from adhering the left and right portions of the polymer sheet while the release liner is in place (See Col. 4, lines 39-65 “remove the removable cover 62 and removable cover 63”), the release liner comprising a left section (62) to cover the left portion (see Fig. C above) of the polymer sheet, a right section (63) to cover the right portion (see Fig. C above) of the polymer sheet, and a central section (61) removable from the left and right sections and covering the middle portion (see Fig. C above) of the polymer sheet; 
(see Figs. 1-4) with the adhesive adhering the left and right portions to define a pocket (see Figs. 1-4) to retain the intravenous injection port (10) (see Col. 5, lines 13-23 “One of the end covers is then removed and that end of the tape is folded over the catheter. The other end cover is then removed and then removed and that end of the tape is folded over the catheter”); and the guard being openable by urging the middle portion of the sheet in a direction generally away from the pocket (see Col. 5, line 45-56 “The adhesive tape of this invention can also be easily removed from a patient by a virtue of the fact that it can be easily and firmly grasped by a healthcare provider for removal…”).
With regards to claim 10, Davis discloses the claimed invention of claim 9, and Davis further discloses (Figs. 1-4 and 9-13) that the left section (62) of the release liner (61, 62, 63) covers the left-most part of the left portion (see Fig. C above) of the polymer sheet (Col. 3, line 61 – Col. 4, line 15 “The material of the tape and the type of adhesive are not critical. Conventional plastics and fabrics are suitable” and see Col. 4, lines 39-65 “strip”)  and the right section (63) of the release liner covers the right-most part of the right portion (see Fig. C above) of the polymer sheet, and the central section (61) covers the middle portion (see Fig. C above) and the remaining parts of the left and right portions of the polymer sheet.
With regards to claim 11, Davis discloses the claimed invention of claim 10, and Davis further discloses that the left and right sections (62, 63 respectively) of the release liner (61, 62, 63) each comprise a flap (64; see Col. 4, lines 39-65 “tabs 64”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-7, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Kerr.
With regards to claim 1, Davis discloses (Figs. 1 and 9-13) a guard (60 as shown in Fig. 9; note that reference numeral 60 is not found within the specification. However, the Examiner has concluded that 60 is analogous to reference numeral 40 of the adhesive tape) for an intravenous adaptor (10), the guard comprising: 
a polymer sheet (Col. 3, line 61 – Col. 4, line 15 “The material of the tape and the type of adhesive are not critical. Conventional plastics and fabrics are suitable” and see Col. 4, lines 39-65 “strip”) formed of a polymer film (the Examiner concludes that in view Col. 3, line 61 – Col. 4, line 15 the strip of tape/polymer sheet may be formed of a polymer film), the polymer sheet having left (see Fig. C reiterated below), right (see Fig. C reiterated below) and middle portions (see Fig. C reiterated below); 

    PNG
    media_image3.png
    444
    744
    media_image3.png
    Greyscale

However, Davis is silent with regards to the following:
tear lines within the polymer sheet, located on either side of the central extent of the middle portion; 
a pull strip extending lengthwise, generally parallel to the central extent and positioned between the tear lines; and 
an adhesive applied to a periphery of the polymer sheet and over the ends of the pull strip, the tear lines penetrating through the adhesive; 
the left and right portions arranged to be folded onto each other to form a folded polymer sheet with the adhesive adhering the left and right portions to define a pocket to retain the intravenous adaptor; and 
the pull strip being positioned to allow the pocket to be opened by tearing the folded polymer sheet and the adhesive along the tear lines by urging the pull strip in a direction generally away from the pocket.
(Figs. 1-29) tear lines (see at 40 in Fig. 1 and [0093] “perforations”) within the polymer sheet  (12, 28, 38), located on either side of the central extent of the middle portion (see at 38 in Fig. 1); 
a pull strip (42) extending lengthwise, generally parallel to the central extent and positioned between the tear lines (see Fig. 1, which shows the pull strip 42 generally parallel to the central extent 38 and positioned between the tear lines 40); and 
an adhesive (see [0088] “The mating or top surface 32 preferably includes an adhesive layer such that when folded over, will achieve an adhered engagement with the top surface 14 of the first half portion 12”) applied to a periphery (the adhesive is applied to the periphery of the polymer sheet as the term “periphery” is defined as “the external boundary or surface of a body” according to Merriam Webster’s Dictionary. The claim does not recite that the adhesive is applied to the entirety of the polymer sheet but rather “applied to a periphery of the polymer sheet”. Therefore, so long as the adhesive is applied to a portion of the periphery or external boundary of the polymer sheet, as shown in Fig. 19 of Kerr, the limitation would be met.) of the polymer sheet and over the ends of the pull strip, the tear lines penetrating through the adhesive (see [0067] “FIG. 19 depicts an overhead view of the device of FIG. 18, with film or paper removed and showing adhesive on the second half portion and frangible portion and surrounding the second pad member”) ; 
the left and right portions (see Fig. A reiterated below) arranged to be folded onto each other to form a folded polymer sheet with the adhesive adhering the left and right portions to define a pocket to retain the intravenous adaptor (see Figs. 26-27 and see [0074-0075]; [0063] “such that the folding procedure is done vertically (i.e top to bottom, or vis versa)”); and 

    PNG
    media_image1.png
    601
    896
    media_image1.png
    Greyscale

the pull strip being positioned to allow the pocket to be opened by tearing the folded polymer sheet and the adhesive along the tear lines by urging the pull strip in a direction generally away from the pocket (see Figs. 28-29 and see [0076-0077], [0093], and [0118-0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Davis with a teaching of Kerr such that the guard comprises: tear lines within the polymer sheet, located on either side of the central extent of the middle portion; a pull strip extending lengthwise, generally parallel to the central extent and positioned between the tear lines; and an adhesive applied to a periphery of the polymer sheet and over the ends of the pull strip, the tear lines penetrating through the adhesive; the left and right portions arranged to be folded onto each other to form a folded polymer sheet with the adhesive adhering the left and right portions to define a pocket to retain the intravenous adaptor; 
The guard of Davis modified in view of the teaching of Kerr will hereinafter be referred to as the guard of Davis and Kerr.
With regards to claim 2,  the guard of Davis and Kerr teaches the invention of claim 1, and Davis further teaches (Figs. 1 and 9-13) that the guard (60) further comprising: 
a release liner (61, 62, 63) covering the adhesive (66) to prevent the adhesive from adhering the left and right portions of the polymer sheet while the release liner is in place (see Col. 4, lines 39-65 “FIG. 10 shows the adhesive side of the strip after the center cover 61 has been removed exposing the adhesive 66 located in the center of the strip. Tabs 64 can be grasped by the healthcare provider to remove the removable cover 62 and removable cover 63 covering the adhesive at the two opposite ends of the strip. After end cover 62 and end cover 63 have been removed, the adhesive 66 is exposed on the entire adhesive side of the strip as depicted in FIG. 11.” and see Col. 5, lines 13-23 “One of the end covers is then removed and that end of the tape is folded over the catheter. The other end cover is then removed and then removed and that end of the tape is folded over the catheter”).
With regards to claim 4, the guard of Davis and Kerr teaches the invention of claim 2, and Davis further teaches (Figs. 1 and 9-13) that the release liner (61, 62, 63) comprises a left section (62) to cover the left-most part of the left portion (see Fig. C above) of the polymer sheet and a right section (63) to cover the right-most part of the right portion (see Fig. C above) of the (61) removable from the left and right sections, and covering the middle portion (see Fig. C above) and the remaining parts of the left and right portions of the polymer sheet (see Col. 4, lines 39-65).
With regards to claim 5, the guard of Davis and Kerr teaches the claimed invention of claim 4, and Davis further teaches (Figs. 1 and 9-13) the left and right sections (62, 63) of the release liner each comprise a flap (64).
With regards to claim 6, the guard of Davis and Kerr teaches the claimed invention of claim 1, however Davis is silent with regards to the pull strip comprises a tab.
Nonetheless, Kerr further teaches (Figs. 1-29) that the pull strip (42) comprises a tab (see at 42 in Fig. 1) (see [0093] “a tab 42 of the tear-a-way or frangible portion 38”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Davis and Kerr with a further teaching of Kerr such that the pull strip comprises a tab. One of ordinary skill in the art would have been motivated to make this modification, as incorporating a tab on the pull strip enhances the patient comfort by the ease of removal by a tear off frangible portion of the device (see [0003], [0025], [0093] of Kerr).
With regards to claim 7, the guard of Davis and Kerr teaches the claimed invention of claim 6, and the tab extends beyond the perimeter of the polymer sheet.
Kerr further teaches (Figs. 1-29) that the tab (see at 42 in Fig. 1) extends beyond the perimeter of the polymer sheet (12, 28, 38) (see Fig. 1 which shows the tab extending beyond the perimeter of the polymer sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Davis and Kerr with a further teaching of 
With regards to claim 12, Davis discloses the claimed invention of claim 9, however, Davis is silent with regards to the middle portion of the polymer sheet further comprises a tab, the guard being openable by tearing the folded polymer sheet by pulling the tab in a direction generally away from the pocket.
Kerr teaches (Figs. 1-29) the middle portion (38) of the polymer sheet (12, 28, 38) further comprises a tab (see at 42 in Fig. 1), the guard (10) being openable by tearing the folded polymer sheet by pulling the tab in a direction generally away from the pocket (see Figs. 26-29 and see [0074-0077], [0093], and [0118-0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Davis with a teaching of Kerr such that the middle portion of the polymer sheet further comprises a tab, the guard being openable by tearing the folded polymer sheet by pulling the tab in a direction generally away from the pocket. One of ordinary skill in the art would have been motivated to make this modification, as incorporating a tab on the pull strip enhances the patient comfort by the ease of removal by a tear off frangible portion of the device (see [0003], [0025], [0093] of Kerr).
With regards to claim 13, Davis discloses the claimed invention of claim 9, however, Davis is silent with regards to the guard further comprising tear lines within the polymer sheet, located on either side of the central extent of the middle portion, the tear lines penetrating the adhesive.
(Figs. 1-29) the guard (10) further comprising tear lines (see at 40 in Fig. 1) within the polymer sheet (12, 28, 38), located on either side of the central extend of the middle portion (see Fig. A reiterated below), the tear lines penetrating the adhesive. 

    PNG
    media_image1.png
    601
    896
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Davis in view of the teaching of Kerr such that the guard further comprising tear lines within the polymer sheet, located on either side of the central extent of the middle portion, the tear lines penetrating the adhesive. One of ordinary skill in the art would have been motivated to make this modification, as the pull strip/tab enhances the patient comfort by the ease of removal by a tear off frangible portion of the device (see [0003], [0025], [0093] of Kerr).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Kerr in view of Wilk (US 5,219,336).
With regards to claim 3, the guard of Davis and Kerr teaches the claimed invention of claim 2, however, Davis is silent with regards to the release liner comprises a left section to cover the left portion and the left-most half of the middle portion of the polymer sheet and a right section to cover the right portion and the right-most half of the middle portion of the polymer sheet.
Nonetheless, Wilk teaches (Figs. 1-5) the release liner (20, 22) comprises a left section (20) to cover the left portion and the left-most half of the middle portion (see Fig. 3, which shows the release liner/cover strip covering the left portion and the left-most half of the middle portion) of the polymer sheet (10) and a right section (22) to cover the right portion and the right-most half of the middle portion (see Fig. 3, which shows the release liner/cover strip covering the right portion and the right-most half of the middle portion) of the polymer sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Davis and Kerr with a further teaching of Wilk wherein the release liner of Davis is replaced with the release liner of Wilk such that the release liner comprises a left section to cover the left portion and the left-most half of the middle portion of the polymer sheet and a right section to cover the right portion and the right-most half of the middle portion of the polymer sheet. One of ordinary skill in the art would have been motivated to make this modification, as Wilk teaches that the cover strip attached to the layer of adhesive temporarily protects the layer of adhesive and prevents premature sticking thereof to a surface (see Abstract of Wilks).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Kerr in view of Pfuetzner et al. (US 2013/0267790; hereinafter Pfuetzner).
With regards to claim 8, the guard of Davis and Kerr teaches the claimed invention of claim 6, however, Davis is silent with regards to the peripheral edge of the polymer sheet includes notches in the left and right portions adjacent to the tear lines, the peripheral edge of the middle portion of the polymer sheet and the tab of the pull strip extending beyond the notches.
Nonetheless, Pfuetzner teaches the peripheral edge of the polymer sheet (15, 16, 17) includes notches (7) in the left and right portions (16, 17) adjacent to the tear lines (6), the peripheral edge of the middle portion (15) of the polymer sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Davis and Kerr with a teaching of Pfuetzner such that the peripheral edge of the polymer sheet includes notches in the left and right portions adjacent to the tear lines, the peripheral edge of the middle portion of the polymer sheet. One of ordinary skill in the art would have been motivated to make this modification, as the notch eases or simplifies the tearing apart of the adhesive bandage device at the separation edge (see [0014] of Pfuetzner).
The tab of the pull strip would still extend beyond the notches in order to maintain the functionality described within Kerr (see [0003], [0025], [0093] of Kerr).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Mitchell et al. (US 2016/0206857; hereinafter Mitchell).
With regards to claim 14, Kerr discloses the claimed invention of claim 1, however, Kerr is silent with regards to the tear lines comprise a region of the polymer sheet that is thinner than the remainder of the polymer sheet not forming the tear lines.
Nonetheless, Mitchell teaches (Figs. 1-5) that the tear lines (16a, 16b) comprise a region of the polymer sheet (12a, 12b, 14) that is thinner than the remainder of the polymer sheet not ([0037] “The flexible portion may be a living hinge where the material of the dressing is thinner or otherwise more flexible in the flexible portion than in either the base portion or the at least one flap. The flexible portion may be a crease or perforation of the material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tear lines of Kerr with a teaching of Mitchell such that the tear lines comprise a region of the polymer sheet that is thinner than the remainder of the polymer sheet not forming the tear lines. One of ordinary skill in the art would have been motivated to make this modification, as Mitchell teaches that if the tear lines/flexible portions comprise a region of the polymer sheet that is thinner would increase the flexibility of the tear line/flexible portion (see [0037] of Mitchell).
Claims 16-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Locke et al. (US 2018/0353344; hereinafter Locke).
With regards to claim 16, Kerr disclose the claimed invention of claim 1, and Kerr further discloses (Figs. 1-29) that the polymer film (see [0026] “polymeric material such as TEGADERM or any other suitable flexible adhesive bandage material”) has greater tear strength in one of the machine direction and the transverse direction, and the tear lines (see at 40 in Fig. 1) generally align with the other of the machine direction and the transverse direction (It can be concluded that the polymer film has a greater tear strength in one of the machine direction and the transverse direction as Figs. 26-29 show the polymer film tearing along the tear lines and not the other of the machine direction and the transverse direction).
However, Kerr is silent with regards to the polymer film comprising low density polyethylene.
(Figs. 4-5) the polymer film (505) comprises low density polyethylene (see [0059] “the polymer film 505 may comprise…such as a polyethylene film”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the polymer film of the guard of Kerr with a teaching of Locke such that the polymer film comprises low density polyethylene. One of ordinary skill in the art would have been motivated to make this modification, as Locke teaches that the simple inert structure of polyethylene can provide a surface that interacts little, if at all, with biological tissues and fluids. Such a surface may encourage the free flow of liquid and low adherence, which can be particularly advantageous for many applications (see [0059] of Locke).
With regards to claim 17, Kerr discloses the claimed invention of claim 1, however Kerr is silent with regards to the polymer film comprises polyethylene.
Nonetheless, Locke teaches (Figs. 4-5) the polymer film (505) comprises low density polyethylene (see [0059] “the polymer film 505 may comprise…such as a polyethylene film”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the polymer film of the guard of Kerr with a teaching of Locke such that the polymer film comprises low density polyethylene. One of ordinary skill in the art would have been motivated to make this modification, as Locke teaches that the simple inert structure of polyethylene can provide a surface that interacts little, if at all, with biological tissues and fluids. Such a surface may encourage the free flow of liquid and low adherence, which can be particularly advantageous for many applications (see [0059] of Locke).
With regards to claim 23, Kerr discloses the claimed invention of claim 1, however, Kerr is silent with regards to the polymer sheet being transparent, semi-transparent or translucent.
Nonetheless, Locke teaches (Figs. 4-5) that the polymer film (505) comprises low density polyethylene (see [0059] “the polymer film 505 may comprise…such as a polyethylene film”. The Examiner concludes that polyethylene film is transparent therefore the polymer sheet must be transparent.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the polymer film of the guard of Kerr with a teaching of Locke such that the polymer sheet is transparent, semi-transparent, or translucent. One of ordinary skill in the art would have been motivated to make this modification, as Locke teaches that the simple inert structure of polyethylene can provide a surface that interacts little, if at all, with biological tissues and fluids. Such a surface may encourage the free flow of liquid and low adherence, which can be particularly advantageous for many applications (see [0059] of Locke).
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Hwang et al. (US 2016/0310665; hereinafter Hwang).
With regards to claim 20, Kerr discloses the claimed invention of claim 1, however, Kerr is silent with regards to the adhesive comprises a pressure sensitive adhesive.
Nonetheless, Hwang teaches that the adhesive comprises a pressure sensitive adhesive (see [0020] “a pressure sensitive adhesive” and see [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the adhesive of the guard of Kerr with a teaching of Hwang such that the adhesive comprises a pressure sensitive adhesive. One of ordinary skill in 
The guard of Kerr modified in view of Hwang will hereinafter be referred to as the guard of Kerr and Hwang.
With regards to claim 21, the guard of Kerr and Hwang teaches the claimed invention of claim 20, however, Kerr is silent with regards to the pressure sensitive adhesive comprises an acrylic pressure sensitive adhesive, a silicone pressure sensitive adhesive, or a rubber pressure sensitive adhesive.
Nonetheless, Hwang further teaches that the pressure sensitive adhesive (see [0020] “a pressure sensitive adhesive” and see [0023]) comprises an acrylic pressure sensitive adhesive (see [0023] “Pressure sensitive adhesives (“PSA”) based on polymers having acrylic or acrylate moieties”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guard of Kerr and Hwang with a further teaching of Hwang such that the pressure sensitive adhesive comprises an acrylic pressure sensitive adhesive, a silicone pressure sensitive adhesive, or a rubber pressure sensitive adhesive. One of ordinary skill in the art would have been motivated to make this modification, as Hwang teaches that different pressure sensitive adhesives provide different peel strength according to different use patterns of the end user (see abstract and [0014] of Hwang).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Elsamahy et al. (US 2012/0109070) see Figs. 1-5.
Elwell et al. (US 8,157,770) see Fig. 10.
Kvalo (US 4,863,432) see Figs. 4A-4C.
Lacko et al. (US 4,490,141) see Figs. 4-9. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783